Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to amendments filed on 8/5/2021 and interview on 11/5/2021.  Claims 1-2, 8, 10-11 and 13-14 have been amended.  Claims 1-16 are allowed.

The rejection of claims 1-2, 6, 8, 10-12 and 14 under 35 U.S.C. 112(b) second paragraph as being indefinite has been withdrawn in view of the above amendments.

The objection of claims 1, 11 and 13-14 for minor informalities has been withdrawn in view of the above amendments. 


Information Disclosure Statement

The information disclosure statement (IDS) was submitted on 10/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Examiners Amendments

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Adam Banes Registration # 60,177 on 11/5/2021.


 Please amend claim 1 to recite as follow:

1. (Currently Amended) A method of communication between a server and a user equipment through a set of command/response pairs:
wherein the user equipment conveys a command through the [[a]] command of one of said pairs to the server, the server conveys a response through the [[a]] response corresponding to said command, and the server sends the Authentication Request frame in response to the Attach Request frame.



REASON FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of: 

“wherein the user equipment conveys a command through an international mobile subscriber identity (IMSI) field of an Attach Request frame as defined by European Telecommunications Standards Institute Technical Specification (ETSI TS) 124.008, to convey the command of one of said pairs to the server, the server conveys a response through an Authentication parameter random number (RAND) field or an Authentication parameter (AUTN) field of an Authentication Request frame as defined by ETSI TS 124.008, to convey the response corresponding to said command, and the server sends the Authentication Request frame in response to the Attach Request frame." as stated in claim 1.

And 

“wherein said user equipment comprises a communicating agent to be run by the processor for generating and sending an Attach Request frame as defined by European Telecommunications Standards Institute Technical Specification (ETSI TS) 124.008 to convey a command of one of said pairs to the server, said command being comprised in an international mobile subscriber identity MSI) field of an Attach Request frame and in that wherein said communicating agent is configured to be run by the processor for receiving, in response to the Attach Request frame, a response corresponding to said command conveyed in a Authentication parameter random number (RAND) field or a Authentication parameter (AUTN) field of an Authentication Request frame as defined by ETSI TS 124.008.” as stated in claim 11.

And

“wherein said server comprises a provisioning agent to be run by the processor for receiving an Attach Request frame as defined by European Telecommunications Standards Institute Technical Specification (ETSI TS) 124.008 to convey a command of one of said pairs from the user equipment, said command being comprised in an international mobile subscriber identity (MSI) field of an Attach Request frame and wherein said provisioning agent is configured to be run by the processor for generating and sending, in response to the Attach Request frame, a response corresponding to said command conveyed in a Authentication parameter random number (RAND) field or a Authentication parameter (AUTN) field of an Authentication Request frame as defined by ETSI TS 124.008.” as stated in claim 14.


These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-16 are allowable over the prior art of record. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Zhang et al Pat. No.: (US 9,439,116 B2).  The subject matter disclosed therein is pertinent to that of claims 1-16 (e.g., System and method for identifying a subscriber in a network environment).
Lauer et al Pat. No.: (US 9,503,956 B2).  The subject matter disclosed therein is pertinent to that of claims 1-16 (e.g., Systems and methods for facilitating communications originating from a non-terrestrial network).
Tagg et al. Pub. No.: (US 2012/0309374 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Identity management for mobile devices).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thao Duong whose telephone number is (571)272 - 2350. The examiner can normally be reached on M-F 7:30-5:00. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian J. Gillis can be reached on (571)-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273-8300.
 	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/T. D./
Examiner, Art Unit 2446



/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446